Citation Nr: 0303057	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Propriety of an initial 10 percent evaluation for scar 
residuals of left inguinal hernia repair.  

2.  Propriety of an initial 10 percent evaluation for left 
wrist fracture with traumatic arthritis.  

3.  Propriety of an initial noncompensable evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from March 1989 to 
June 1998, with additional, prior active service from March 
11, 1987 to August 7, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Waco, Texas VA regional office, which, in pertinent part, 
established service connection for right ear hearing loss, 
left ear hearing loss, residuals of a left wrist fracture, 
and left inguinal hernia repair.  The veteran expressed 
disagreement with the noncompensable evaluation assigned at 
that time to each of the above disorders.  Subsequently, the 
appeal was transferred to the VA RO to comport with the 
veteran's change of residence, and in December 2002, the St. 
Louis VA RO assigned two separate 10 percent ratings for 
properly recharacterized service-connected scar residuals of 
left inguinal hernia repair, and properly recharacterized 
left wrist fracture residuals with traumatic arthritis.  This 
rating decision also properly recharacterized service-
connected right hearing loss and left hearing loss (each 
noncompensable) as bilateral hearing loss disability, 
maintaining the noncompensable evaluation.  Notice of this 
recharacterization was given at that time.  

As the veteran's appeal arises from the original awards of 
service connection, the rating issues on appeal are not the 
result of claims for increased entitlement, rather ones 
involving the propriety of the original evaluations assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In October 2000, the veteran withdrew a prior request for a 
hearing before a Member of the Board sitting at the RO 
(Travel Board hearing).  




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claims for 
additional VA compensation benefits.  

2.  Service-connected scar residuals of left inguinal hernia 
repair are manifested by no medical evidence of any hernia 
recurrence, but with tenderness on palpation of the site of 
the prior surgical repair and a well-healed scar, including 
on repeated VA examinations in 1998 and 2000, for the entire 
appeal period.  

3.  Service-connected left wrist fracture with traumatic 
arthritis is manifested by complaints of significant and 
constant pain and functional impairment of the left wrist, to 
include additional pain and impairment on use and flare-up - 
subjective complaints which are primarily not substantiated 
on repeated VA examinations, which demonstrate tenderness to 
palpation of the left wrist fracture site, with crepitus on 
motion, a 2-cm area of hardness at the wrist fracture site, 
but with equal motion of the left wrist and equal grip 
strength (compared to the right wrist), with no muscle 
weakness, no effusion, no impairment of the hand on objective 
testing, and no definite acute bony traumatic changes on x-
ray studies, as well as no ankylosis, no nonunion of the 
radius or ulna, no false movement, no loss of bone substance, 
no muscle injury, and no neurological impairment.  

4.  The veteran has Level I hearing acuity in each ear on 
repeated VA audiologic examinations in 1998 and 2000.  




CONCLUSIONS OF LAW

1.  The criteria for more than a 10 percent evaluation are 
not met for service-connected scar residuals of a left 
inguinal hernia repair.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.118, Diagnostic Code 7804 (2002). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left wrist fracture with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010 and 5215 (2002).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.85, Table VI, Table VIA, and Table VII, 4.86, 
Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 
38 C.F.R. § 3.159)(VCAA).  It is noted at the onset that in 
an October 2000 statement, the veteran withdrew his request 
for a Travel Board hearing, explaining that he could not take 
time off from work to attend any sort of VA hearing.  In 
December 2002 the veteran requested that the appeal be 
forwarded to the Board without delay.  The Board notes that 
the veteran was provided adequate VA examinations a multiple 
of times, most recently in December 2000, the veteran has not 
identified any subsequent VA or private treatment or change 
of condition regarding any of the disorders presently on 
appeal.  Accordingly, the Board finds that VA has met its 
duty to assist.  

VA has also met VCAA's notice requirements: A September 1998 
notice of rating decision, April 1999 statement of the case 
(SOC), and December 2002 notice of rating decision and 
supplemental statement of the case (SSOC) clearly explain why 
the evidence submitted to date does not support the veteran's 
broad assertions of entitlement to greater compensation.  In 
December 2002 the RO contacted the veteran twice explaining 
the appeals process and providing him with guidance as to 
when and how to submit additional information or medical 
records.  The salient point is that the veteran was afforded 
every opportunity to provide his sworn testimony, and to 
either identify or submit evidence to substantiate his claims 
on appeal.  The above correspondences, notices and 
development indicate that the veteran was advised of what he 
needed to do to support his claim, and what VA would do in 
response.  That is, he was advised of what sort of evidence 
was needed as to each claim, he was advised of what evidence 
or information he needed to submit to VA, including notice of 
what evidence VA would obtain on its own, or in response to 
information provided by the veteran.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, and to comply 
with the veteran's December 2002 request that the appeal 
swiftly proceed to the Board, presumably for a decision, the 
Board is of the opinion that both the duty to assist and 
notice provisions of VCAA have been met in this case, and 
observes that further development in the appeal would serve 
no useful purpose, particularly given the medical evidence of 
record which is dispositive of each of the claims on appeal.  


I.  Initial and Increased Ratings - General Concerns.  

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The veteran's entire history is reviewed when making 
disability evaluations, as are all potentially applicable 
diagnostic codes, whether raised by the veteran or not.  See 
38 C.F.R. § 4.1 (1998); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Frequently, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in the case presently on 
appeal, the rating issue on appeal involves the propriety of 
an original evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the Board has assessed 
the level of disability from the date of initial application 
for service connection to the present, determining whether 
the level of impairment warrants different disability ratings 
at different times over the life of the claim - a practice 
known as "staged rating."  


II.  Left Inguinal Hernia Repair.  

The veteran's service-connected left inguinal hernia repair 
may be evaluated under Diagnostic Code 7338, which allows for 
a noncompensable rating where the inguinal hernia is small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is warranted where the inguinal hernia is 
postoperatively recurrent, but readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  

The veteran's service-connected inguinal hernia repair scar 
may be rated under Diagnostic Code 7804, which, prior to 
August 30, 2002, provides a 10 percent evaluation for 
superficial scars which are tender and painful on objective 
demonstration.  This is the only evaluation under Diagnostic 
Code 7804.  Scars may also be rated under Diagnostic Code 
7805, which, prior to August 30, 2002, rates on the basis of 
limitation of function of the part affected.  On and after 
August 30, 2002, these diagnostic codes remain essentially, 
if not exactly, the same.  Diagnostic Code 7805 has not been 
changed at all.  Diagnostic Code 7804 provides for a 10 
percent evaluation for superficial scars which are painful on 
examination.  As the only difference is the omission of the 
word "tender", the Board does not find that this is a 
substantive change.  The failure to provide the veteran 
notice of the change in rating criteria is, therefore, in no 
way prejudicial to the veteran.

VA examinations of April 1998 and December 2000 show no 
current left inguinal hernia-that is, no recurrence of the 
hernia at least since the veteran's separation from service, 
and no history of any post-service treatment.  Rather, the 
veteran is shown to have a left inguinal hernia scar which is 
well-healed on repeated VA examinations, but with some 
complaints of tenderness to palpation.  No medical evidence 
is of record which shows any other objectively demonstrated 
symptom.  These minimal findings require that the claim on 
appeal be denied under VA regulations.  

In finding so, the Board gives all due consideration to the 
veteran's complaints of pain at the site of the scar.  In 
December 2000, tenderness was noted in the area of the prior 
hernia repair.  While the veteran complains of pain in the 
area of the prior hernia site, with no clinical evidence of 
record of any recurrence in the hernia during the appeal 
period, the criteria for an evaluation in excess of 10 
percent must be found not to be met under Diagnostic Code 
7338.  That is, the veteran's complaints of pain when 
running, exercising, working at construction sites, including 
his use of a jack-hammer, and his demonstrated tenderness to 
palpation on VA examination, warrant no more than the current 
10 percent rating under Diagnostic Code 7804, and do not more 
closely approximate the criteria for a 30 percent evaluation 
under Diagnostic Code 7338.  No limitation of function due to 
the scar is demonstrated so as to permit a higher evaluation 
under Diagnostic Code 7805.  Significantly, the veteran has 
not indicated that his hernia has required any treatment 
during the appeal period, since his discharge from service in 
June 1998. 

The salient point is that the veteran's complaints of pain on 
exercise and objective tenderness on VA examination, but 
without any recurrence of the hernia or need for use of a 
truss or belt, warrant no more than the current 10 percent 
evaluation.  The paucity of clinical findings on repeated VA 
examination require that the instant claim be denied. 


III.  Left Wrist Fracture with Arthritis. 

The RO evaluated the veteran's service-connected left wrist 
fracture with arthritis as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5210 and 5215.  Arthritis 
due to trauma, which is also substantiated by X-ray findings, 
is rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved; when limitation of motion is noncompensable, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion "must" be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  (Emphasis added).  

Under Diagnostic Code 5215, a maximum 10 percent evaluation 
is warranted for limitation of wrist motion where 
dorsiflexion is less than 15 degrees, or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  No greater rating is available under 
this Diagnostic Code.  

Normal wrist palmar flexion is from zero to 80 degrees; 
dorsiflexion (extension) is from zero to 70 degrees; ulnar 
deviation is from zero to 45 degrees; and radial deviation is 
from zero to 20 degrees.  38 C.F.R. § 4.71, Plate I.

On VA examinations in April 1998 and December 2000, the 
veteran reported constant pain, described as 6 on a scale of 
10; stiffness, swelling, heat and redness, fatigability and 
lack of endurance; left wrist give-way two to three times per 
month, with locking three to four times per month; flare-ups 
ten times per month, each lasting for eight hours, with pain 
ranked as 7 on a 10 scale.  Precipitating factors for flare-
ups are gripping with the left hand, use of a jack-hammer, 
lifting and changes in the weather.  Alleviating factors are 
soaking the wrist and applying Ben-Gay.  The veteran 
indicated that he wears a wrist brace when working, and that 
he has full sensation in the left wrist, but will 
occasionally experience tingling if he sleeps on it the wrong 
way.  The veteran also reported a tender nodule in the left 
wrist.  The veteran is right-handed by his own admission.  On 
objective examination, the veteran had good muscle mass and 
tone; good restrictive testing of all extremities; no 
clubbing or cyanosis; equal hand grip strength; good 
vibratory and tactile sensation of all extremities; and good 
push-pull-twist of both wrists.  No neurologic impairment was 
found on repeated VA examination.  Left wrist dorsiflexion, 
palmar flexion, radial deviation, ulnar deviation were all 
equal to the right wrist.  Dorsiflexion was to 60 degrees, 
palmar flexion to 70 degrees, radial deviation to 20 degrees, 
and ulnar deviation to 30 degrees.  There was no effusion and 
only some tenderness on palpation, with a 2-cm area of 
hardness noted at the wrist at the fracture site, which does 
not move.  Crepitus on the left wrist was noted, but the 
veteran could fully extend the hand and make a fist, as well 
as oppose all fingers.  Upper extremity muscle testing and 
grip strength were both full and equal.  X-ray studies 
revealed a contour deformity of the proximal first metacarpal 
and distal radius, consistent with an old healed fracture of 
the first metacarpal and radius.  Definite acute bony 
traumatic changes "were not identified," although joint 
space narrowing along the radial carpal articular surfaces 
was thought to probably be related to secondary traumatic 
arthritis.  Diagnosis was secondary traumatic arthritis of 
the left wrist.  

The veteran has not identified any need for treatment during 
the appeal period, and the above clinical findings do not 
warrant an evaluation greater than 10 percent, without a 
showing of some limitation of motion, loss of grip strength, 
ankylosis, or objective evidence of greater functional 
impairment than that which is already contemplated by the 
current 10 percent rating.  

The Board has considered other potentially applicable 
Diagnostic Codes, but finds no basis for an evaluation 
greater than 10 percent.  Under Diagnostic Code 5214, a 20 
percent rating is warranted for ankylosis of the minor wrist 
that is favorable in 20 degrees to 30 degrees dorsiflexion. A 
30 percent rating is warranted for ankylosis of the minor 
wrist in any other position except favorable, and a 40 
percent evaluation is warranted for ankylosis of the minor 
wrist that is unfavorable, in any degrees of palmar flexion, 
or with ulnar or radial deviation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Alternatively, a 40 percent rating is warranted for nonunion 
of the radius and ulna of the minor extremity, with flail 
false joint. 38 C.F.R. § 4.71a, Diagnostic Code 5210 (2002). 
A 20 percent rating is appropriate for nonunion in the lower 
half of the ulna of the minor extremity, or for nonunion of 
the upper half of the ulna with false movement, but without 
loss of bone substance or deformity. A 30 percent evaluation 
is warranted for nonunion of the upper half of the ulna of 
the minor extremity with false movement and loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity. 
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2001).

A 20 percent rating is appropriate for nonunion in the upper 
half of the radius, or nonunion in the lower half of the 
radius of the minor extremity with false movement, but 
without loss of bone substance or deformity. A 30 percent 
evaluation is warranted for nonunion in the lower half of the 
radius of the minor extremity with false movement, with loss 
of bone substance (1 inch (2.5 cms.) or more) and marked 
deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2001).

The rating currently assigned the veteran's left wrist 
disability is the maximum rating available under the 
diagnostic code for limitation of wrist motion other than 
ankylosis.  Moreover, while the RO and Board give all due 
consideration to the veteran's reports and complaints of 
significantly greater left wrist impairment, with minimal 
findings on repeated VA examination and x-ray studies, as 
well as with no clinical, objective or medical evidence of 
any left wrist limitation of motion or ankylosis, the claim 
must fail.  The Board acknowledges the veteran's complaints 
of constant severe pain and functional impairment, as well as 
weakness associated with his left wrist.  However, the Board 
finds that the objective clinical and medical evidence of 
record is of greater weight than the veteran's 
unsubstantiated and subjective complaints of functional 
impairment not demonstrated on repeated VA examination.  The 
clinical findings clearly demonstrated on repeated VA 
examination do not justify assignment of a rating greater 
than 10 percent, particularly as the veteran clearly retains 
a full level of left wrist motion, with full grip strength 
and dexterity in the left hand, compared to the right hand-
the veteran's major extremity.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); but see Spurgeon v. Brown, 10 Vet. 
App. 194 (1997). Accordingly, the veteran is not entitled to 
a rating in excess of 10 percent under Diagnostic Codes 5003, 
5010 or 5215, or any other Diagnostic Code.  

In finding so, the Board notes that there is no medical 
evidence suggesting the presence of any neurological 
impairment associated with his left wrist disability. The 
diagnostic codes of 38 C.F.R. § 4.124a (2002) are therefore 
not for application.  

In sum, the evidence shows that the veteran's left wrist is 
not ankylosed, and that there is no evidence of nonunion of 
the radius or ulna, no false movement or loss of bone 
substance, and additionally, no muscle injury, no 
neurological impairment, or finger disability associated with 
the left wrist disorder, as well as full grip strength and 
range of motion on repeated VA testing.  Accordingly, there 
is no basis for the assignment of an evaluation in excess of 
10 percent, even with all due consideration to the veteran's 
complaints of significant pain and impairment not 
substantiated on repeated VA examination.  


IV.  Bilateral Hearing Loss. 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second. The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness. VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test. The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test. The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity. For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent. 38 C.F.R. §§ 4.85(b), 4.87.

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss. 
Nevertheless, the method described above using Tables VI and 
VII was not changed, and therefore, does not affect the 
veteran's claim. Pertinent changes were made to 38 C.F.R. § 
4.86, which are discussed below.

The regulations now provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. In such cases, each ear is evaluated 
separately.  However, the veteran's hearing acuity does not 
meet the criteria for such exception evaluation, as detailed 
herein below.  

The veteran's hearing loss is evaluated under the provisions 
of 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  At the April 1998 VA 
audiologic examination, the veteran demonstrated Level I 
hearing in both the left and right ear, with pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

15
5
10
40
LEFT

15
10
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

On VA audiological evaluation in December 2000 the veteran 
demonstrated Level I hearing bilaterally, with pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
10
40
LEFT

10
15
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  

Given the above audiologic findings on repeated VA 
examinations, the veteran demonstrates Level I hearing 
bilaterally, warranting no more than a noncompensable 
evaluation for service-connected bilateral hearing loss.  
Additionally, 38 C.F.R. § 4.86(a) is not applicable as the 
puretone thresholds at the specified frequencies are not all 
55 decibels or more, and the veteran does not demonstrate an 
exceptional pattern of hearing loss, and the Roman numeral 
obtained from Table VI is properly Level I, bilaterally, but 
no more.  Additionally, based on the foregoing findings, the 
Board finds that the veteran's bilateral hearing loss, does 
not more closely approximate the criteria for the assignment 
of a 10 percent rating for any part of the appeal period 
under Diagnostic Code 6100.  The claim on appeal is denied as 
against the medical evidence of record.  

In finding so, the Board has given all due consideration to 
the veteran complaints of greater conversational hearing 
impairment, difficulty hearing the television and radio, and 
difficulty hearing in an environment of background noise.  
The Board fully acknowledges the veteran's foregoing 
assertions.  Nevertheless, under the applicable criteria, as 
set forth above, the veteran's hearing acuity is at Level I 
in each ear, and a comparison of these findings with the 
schedular criteria does not demonstrate entitlement to a 
compensable rating.  Accordingly, the assignment of an 
increased rating for the veteran's service-connected 
bilateral hearing loss is not in order.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.

In reaching the foregoing determination, the Board emphasizes 
that the propriety of assigning a noncompensable rating for 
service-connected bilateral hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims (Court).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  The claim is denied as against the weight of the 
clinical evidence of record. 


V.  Additional Considerations and Conclusions.  

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321 (2002).  Although 
the veteran has described left wrist pain which interferes 
with work and daily activity, as well as exacerbation on use 
and flare-ups, conversational hearing impairment, and severe 
pain of the groin area of his prior hernia surgery, the 
evidence shows a paucity of objective clinical findings on 
repeated VA examination.  Moreover, none of the disorders on 
appeal has resulted in frequent periods of hospitalization or 
in marked interference with employment.  Id.  It is 
undisputed that his service-connected disabilities have some 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted for any of the 
claims on appeal.  




ORDER

The claim for an evaluation in excess of an initial 10 
percent rating for scar, residuals of left inguinal hernia 
repair, is denied.  

The claim for an evaluation in excess of an initial 10 
percent rating for left wrist fracture, with traumatic 
arthritis, is denied.  

The claim for an evaluation in excess of an initial 
noncompensable rating for bilateral hearing loss, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

